Citation Nr: 0532513	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1959 to 
October 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
arthritis of the right knee.  He responded with a September 
2002 Notice of Disagreement, and was sent a Statement of the 
Case in September 2003.  He then filed an October 2003 VA 
Form 9, perfecting his appeal.  In May 2005 the veteran 
testified before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's arthritis of the right knee is 
characterized by extension to 0º and flexion to at least 90º, 
with pain and limitations caused by pain.   


CONCLUSION OF LAW

The criteria for the award of a disability rating of 30 
percent for the veteran's arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260- 
61 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a disability rating in excess of 10 percent 
for his arthritis of the right knee.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As was noted in the introduction, the veteran has been 
assigned a disability rating of 10 percent for his arthritis 
of the right knee.  Degenerative arthritis is rated by 
analogy to the criteria for limitation of motion of the 
affected joint, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  

The veteran underwent VA orthopedic examination of his knee 
in June 2001.  He reported chronic pain, worsening with use.  
He used a cane and a knee brace to aid his mobility.  On 
physical examination he had swelling and effusion of the 
right knee.  A scar of the right leg was present as the 
result of a lipoma removal from that site.  Range of motion 
testing indicated extension to 0º and flexion to 140º.  Pain 
was mild to 110º and severe thereafter.  Degenerative joint 
disease of the right knee was confirmed.  

In May 2002, the veteran underwent arthroscopic surgery of 
the right knee at a military hospital.  This surgery revealed 
severe osteoarthritis of the medial compartment and a tear of 
the medial meniscus.  This medical record clearly supports 
the veteran's claim. 

A second VA orthopedic examination was performed in December 
2002.  The veteran again reported chronic right knee pain, 
increasing with use.  He used medication for his joint pain.  
He continued to use a right knee brace and cane.  He denied 
any history of dislocation or subluxation of the right knee.  
On physical examination the right knee looked arthritic, but 
displayed no acute inflammation.  Range of motion testing 
indicated extension to 0º and flexion to 130º.  The medial 
and lateral collateral ligaments were intact, and McMurray's 
test was negative for torn cartilage.  No muscle atrophy was 
observed.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

After reviewing the totality of the evidence, the Board finds 
that, based on the medical history and the veteran's problems 
over time, an evaluation of 30 can be found.  At all times of 
record during the course of this claim, the veteran's right 
knee has exhibited extension to 0º, indicating a compensable 
rating for limitation of extension is not warranted and 
providing negative evidence against this claim.  Likewise, he 
has exhibited flexion to at least 90º with pain, which is 
noncompensable under the criteria for limitation of flexion.  
However, problems beyond limitations of motion have been 
clearly noted in the medical record.  The arthroscopic 
surgery report provides evidence that supports the veteran's 
claim.  Pain is also clearly indicated.  Therefore, an 
increased rating for the veteran's arthritis of the right 
knee to 30 percent is granted.  

With regard to the issue of a rating beyond 30 percent, the 
medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
right knee.  On examination in June 2001, the VA examiner did 
note that the veteran experienced pain of the right knee from 
110º to 140º of flexion, but even accepting these findings as 
analogous to flexion limited to 110º, a rating beyond 30 
percent is not warranted based on this degree of limitation 
of motion, even with consideration of pain.  The examiner did 
not otherwise indicate any additional impairment resulting 
from excess fatigability, pain, weakness, or incoordination 
of the knee.  Likewise, on examination in December 2002, the 
examiner noted that while the veteran's right knee joint pain 
increased with use, it did not result in any additional 
limitation of motion.  Overall, an increased rating beyond 30 
percent based on such factors is not warranted.  See DeLuca, 
supra.  Without considering all of the veteran's complaints, 
including pain, the 30 percent evaluation could not be 
justified based on the medical evidence of record. 

The Board is cognizant of the veteran's claims made at his 
May 2005 personal hearing that his December 2002 examination 
was inadequate.  However, the Board finds the December 2002 
examination report both sufficiently complete and consistent 
with prior examinations to allow adjudication at this time.  
The examination report addresses the required diagnostic 
criteria and evaluated the veteran's disability in light of 
its history.  

In considering the veteran's claim, the Board is also 
cognizant of VA General Counsel Opinion 23-97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the December 2002 VA examination 
reports, the veteran denied any history subluxation of the 
right knee joint, and his ligaments were intact on physical 
examination, with no lateral instability noted; thus, a 
separate evaluation for instability is not warranted at this 
time for the knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating in excess of 30 percent is 
not warranted for the veteran's right knee disability.  




Veterans Claims Assistance Act of 2000

The Board notes that prior to the initiation of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and September 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Alexandria, LA, and 
these records were obtained.  Medical records have also been 
obtained from Bayne Jones Army Community Hospital.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA 
orthopedic examinations in conjunction with his claims; for 
these reasons, his appeal is ready to be considered on the 
merits.  

The Board has considered the Court holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in September 
2002, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was adjudicated on several occasions, most recently in 
June 2004, in light of the additional development performed 
subsequent to September 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to a disability rating of 30 percent for the 
veteran's right knee disability is granted.

	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


